DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “166” has been used to designate both the axle (para [0046] and the pivot first extension (Figs. 6-8, para [0051]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “196” has been used to designate both the arm 122 ledge (para [0072]) and the bar 142 teeth (para [0075]; Figs. 17-31).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0036], line 2, “third opening 138” should be changed to –fourth opening 138—since “third” opening is used for element 122 in para [0032];
In paragraphs [0051-0053], reference numeral “166” is used to refer to both the reel axle (para [0046]) and the pivot first extension ([0051-0053]);
In paragraphs [0072-0076], reference numeral “196” has been used to refer to both the arm 112 ledge (para [0072-0074]) and the bar 142 teeth (para [0075-0076]).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 34, line 21 is not clearly understood. In line 21, the clause recites “a second spring housed within the wherein the reel includes a third set of teeth housing”. There is no specification support for “a third set of teeth housing”, so it appears this is a typographical error and “housing” should be deleted form the end of the clause and inserted after “within the” (as in claim 1). Furthermore, if this is indeed a typo, the recitation of “wherein the reel includes a third set of teeth” would be redundant since this is recited in line 7 of the claim.
If the examiner’s assumption is correct, claim 34 should be amended as follows:
In claim 34, line 21, after “within the”, insert –housing--; and delete the remainder of the clause “wherein the reel includes a third set of teeth housing”.

 It is further noted that claim 40 is included herein merely because of its dependency to claim 34.
Applicant is requested to clarify claim 34 in response to this office action.

Allowable Subject Matter
Claims 1, 5, 13-16, 19-22, 29, 45-50, 55 are allowed.
Claims 34 and 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to disclose or suggest the structure of the restraint device as claimed including a reel with a third set of teeth, second spring, and pivot structure. With respect to claim 1, it is noted that the first five clauses of the claim, including a housing, arm, first bar, second bar and first spring are well known in the prior art of record (for ex. 2017/0114573). However, the reel, third set of teeth, pivot structure and second spring is not found or suggested by the prior art of record. The closest prior art to Kim 2010/0031709 discloses a pivot but fails to disclose the claimed structure of the pivot extensions, springs and interrelationship of the pivot with the teeth and springs.
With respect to independent claim 45, the prior art of record fails to disclose or suggest the claimed structure of the restraint having a bar with both first and second set of teeth, a first arm having a third set of teeth and a spring hosted within the first arm and engaging the first arm, and further including the first arm having a second arm pivotally coupled thereto and having a fourth set of teeth, in combination with the recited interrelationship between the spring and sets of teeth. 
Similarly, with respect to independent claim 34, the prior art of record fails to disclose or suggest the claimed restraint structure in combination with the reel third teeth, pivot extensions, springs and interrelationship of the pivot with the teeth and springs as recited in claim 1 or the the claimed structure of the restraint having a bar with both first and second set of teeth, a first arm having a third set of teeth and a spring hosted within the first arm and engaging the first arm, and further including the first arm having a second arm pivotally coupled thereto and having a fourth set of teeth, in combination with the recited interrelationship between the spring and sets of teeth as recited in claim 45. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please note the cited restraints having multiple sets of teeth as in 2019/0194981, 2012/0085135.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675